Citation Nr: 1219388	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-40 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to inservice herbicide exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active service from April 1965 to February 1967. He served in the Republic of South Vietnam from February 1966 to February 1967. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from April 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was previously before the Board in May 2011 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  There is no evidence of hypertension in service or within one year after service and no competent medical evidence linking the Veteran's current hypertension with his period of service to include a service-connected disorder or his presumed exposure to herbicides.


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges that his blood pressure reading at service discharge demonstrates that he incurred hypertension during active service and that possible etiologies are the same stresses that gave rise to his service-connected PTSD or exposure to herbicides. 

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
 
In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).
    
Furthermore, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran filed the current claim in April 2007.  Thus, to whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for those disorders listed at 38 C.F.R. § 3.309(e).  

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 Note(1) to Diagnostic Code 7101.

Analysis

The Veteran's service treatment records (STRs) are negative for a diagnosis of hypertension.  His blood pressure on examination for service entrance in April 1965 was 126/80 and on general examination in May 1965 it was 118/78, at which time an EKG (electrocardiogram) was within normal limits.  The Veteran's February 1967 separation reflects that a notation of a blood pressure reading of "160/100" was scratched out and in place was inserted "150/90."   In a February 1967 report of medical history the Veteran denied "high or low blood pressure."  

Repeated attempts to obtain records listed by the Veteran from Dr. N.K. pertaining to hypertension have been unsuccessful.  The Veteran has stated that after being treated by Dr. N.K., he was treated by Dr. T.A.S. beginning in 1991, when he was hospitalized for cardiovascular complaints.  Records of the St. Peters Medical Center show that the Veteran was seen for episodes of profuse diaphoresis with nausea.  His blood pressure was 140/90.  The impression was unstable angina.  A prescription note from Dr. T.A.S. stated that he had seen the Veteran for hypertension since 1991. 

Records of psychiatric treatment from the Alexander Road Associates Psychiatry and Counseling reflect that in November 1998 the Veteran was trying to determine if his hypertension and his PTSD might be service-related. 

An October 2007 VA general medical examination noted the Veteran's history of having had hypertension for many years.  The diagnoses included hypertension.  Likewise, a n October 2007 VA psychiatric examination noted a history of hypertension and yielded diagnoses of PTSD and hypertension.  Neither examination yielded a medical opinion as to the etiology of the hypertension.

Pursuant to the May 2011 Board remand the Veteran was afforded a VA hypertension examination in October 2011.  This examiner noted that the Veteran gave a history of hypertension for many years.  According to the Veteran, he was told that his blood pressure was elevated upon separation from service and was also encouraged to follow-up with a private doctor.  However, the Veteran did not see a private doctor for many years after service.  He was told he had hypertension approximately 10 to 12 years prior to the October 2011 examination (i.e., between 1999 to 2001) and was started on medication.

On physical examination blood pressure readings were as follows:  140/90, 142/92, and 140/90.  The examiner continued a diagnosis of hypertension.  The examiner reviewed the claims file and opined that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was incurred in or caused by his military service.  Significantly, the examiner noted that the Veteran was not diagnosed with hypertension during military service.  The examiner also opined that the Veteran's hypertension was not caused by or aggravated by his service-connected PTSD.  Significantly, the examiner noted that the Veteran had essential hypertension and PTSD does not cause or aggravate essential hypertension.  The examiner wrote that the Veteran had essential hypertension for 10 to 12 years which was moderately controlled with medication.

The Board finds that the preponderance of the evidence is against service connection for hypertension on a presumptive basis.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange during service, the Board observes that hypertension is not a disorder for which a presumption based on herbicide exposure is warranted under section 3.309(e).  Also, there is no evidence of hypertension within one year after military service.  The earliest evidence of hypertension is dated in 1991.    

The Board also finds that the preponderance of the evidence is against service connection for hypertension on a direct basis.  First, there is no evidence of a diagnosis of hypertension in service.  As above, while the Veteran's February 1967 separation reflects an elevated blood pressure reading,  notably "160/100" which was scratched out and in place was inserted "150/90" the Board notes that a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days.  Second, there is no record of a diagnosis of hypertension until at least 1991, approximately 24 years after military service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links any current hypertension to an incident of the Veteran's active military service.  Significantly, the October 2011 VA examiner opined that the Veteran's hypertension was not related to his military service nor was it secondary to or aggravated by the Veteran's service-connected PTSD.  A competent medical expert has made this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, however, any statements as to elevated blood pressure readings continuing immediately after service are not found to be persuasive in light of the fact that the Veteran did not seek treatment for his hypertension until years following discharge.  Such histories reported by the Veteran for evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  Stated differently, the Veteran did have an elevated blood pressure reading upon separation in February 1967.  However, hypertension was not demonstrated during service, at separation, or within one year of separation.  Such findings are inconsistent with a diagnosis of hypertension and inconsistent with any possible allegation of continuity of symptomatology.  Furthermore, there is no competent evidence linking the remote onset of hypertension to service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2007, February 2008, and November 2008 letters and the claim was readjudicated in an August 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained a medical opinion as to the etiology of the hypertension, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

While the Veteran claims that he has been treated by Dr. T.A.S. for his hypertension since 1991, he has not returned the appropriate authorization form so that VA may obtain these records. VA specifically requested that the Veteran complete an authorization form for these private records in correspondence dated in May 2011. The duty to assist is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA). Thus VA is not required to provide any more assistance to him with regard to these private records, as the veteran did not complete and return the required authorization form, or otherwise provide the information that was requested of him in May 2011. 38 U.S.C.A. § 5102(a).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for hypertension is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


